Citation Nr: 0412285	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-24 416	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma



THE ISSUE

Entitlement to the payment of benefits for completion of an 
on-the-job training program for the period from January 2, 
1999, to February 11, 2001.



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel





INTRODUCTION

The claimant had unverified military service from November 
1994 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the RO which 
denied payment for VA educational benefits for the period 
from January 2, 1999, to February 11, 2001.


FINDINGS OF FACT

1.  An Enrollment Certification, VA Form 22-1999, reflects 
that the claimant had on-the-job training through the 
California Department of Corrections from January 2, 1999, to 
February 11, 2001.

2.  The claimant's application for VA benefits based on this 
on-the-job training, VA Form 22-1990, was not received by the 
RO until March 24, 2003.


CONCLUSION OF LAW

Payment may not be made for on-the-job training ending in 
2001.  38 C.F.R. §§ 21.1029(b), 21.4131(a), 21.5130(a), 
21.7131(a), 21.7631(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant contends that he is entitled to retroactive VA 
educational benefits for his completion of an on-the-job 
training program through the California Department of 
Corrections for the period from January 2, 1999, to February 
11, 2001.

VA received the claimant's application for benefits (VA Form 
22-1990) on March 24, 2003.  Submitted in support of his 
claim was an Enrollment Certification (VA Form 22-1999) 
certifying the claimant's enrollment in an on-the-job 
training program at the California Department of Corrections 
during the period from January 2, 1999, to February 11, 2001.  

In an April 2003 decision, the RO informed the claimant that 
VA was prohibited from paying any VA educational benefits to 
the claimant for the period in question--January 2, 1999, to 
February 11, 2001-because his application for such benefits 
was received more than one year after he completed the on-
the-job training program.

In a notice of disagreement received in May 2003, the 
claimant noted that, due to lack of information and 
assistance from VA, fairness dictated that he should be 
awarded benefits retroactively.  First, he contended that, 
when he was first learned about applying for VA benefits, he 
was informed that he had 10 years to use his VA benefits.  
Second, he noted that, when he joined the California 
Department of Corrections, he was not informed that he was 
eligible for VA benefits for that specific program.  Third, 
the claimant admitted that he had attempted to apply for VA 
educational benefits through personnel at the job site in the 
later portion of 2001; however, the personnel department did 
not provide him with a formal answer or inform him on how to 
redirect his submission elsewhere.  Fourth, the claimant 
reported that any paperwork he had submitted was lost and the 
personnel department did not have an answer as to where it 
could be located.  Fifth, he contended that, because he was 
unaware that he had only 12 months upon completion of the on-
the-job training to apply for VA benefits, it would be unfair 
the deny his claim.  Finally, he indicated that, although he 
had attempted to apply for VA benefits in October 2001, he 
lacked information and did not know where to send his 
application.  He submitted a claim form dated in October 
2001, but this was received by VA in May 2003.

To determine the merits of the claimant's appeal, it is 
necessary to review the regulations governing the assignment 
of commencing dates for education/training benefits.  
Whatever the program, when an eligible veteran or service 
member enters or reenters into training (including a 
reentrance following a change of program or educational 
institution), the commencing date of his or her award of 
educational assistance will be determined as follows if the 
award is the first award of educational assistance for the 
program of education the veteran or service member is 
pursuing.  The commencing date of the award of educational 
assistance is the latest of:  

	(i) The date the educational 
institution certifies under paragraph (b) 
or (c) of this section; 
	(ii) One year before the date of 
claim as determined by Section 
21.1029(b); 
	(iii) The effective date of the 
approval of the course, or one year 
before the date VA receives approval 
notice whichever is later. 

38 C.F.R. §§ 21.4131(a), 21.5130(a), 21.7131(a), 21.7631(a) 
(2003).

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the date 
on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance.  38 C.F.R. § 21.1029(b) (2003).  
If an informal claim is filed and VA receives a formal claim 
within one year of the date VA requested it, or within such 
other period of time as provided by 38 C.F.R. § 21.1032, the 
date of claim, subject to the provisions of paragraph (b)(3), 
is the date VA received the informal claim.  Id.  If a formal 
claim is filed other than as described in paragraph (b)(1) of 
this section, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
formal claim.  Id.  If a formal claim itself is abandoned and 
a new formal or informal claim is filed, the date of claim is 
as provided in paragraph (b)(1) or (b)(2) of this section, as 
appropriate.  Id.

In this case, VA received the claimant's application for 
benefits on March 24, 2003.  Any award of benefits based on 
that application is therefore only available for training up 
to 12 months prior, i.e. conducted no earlier than March 24, 
2002.  A period of enrollment that ended during 2001, which 
was more than one year prior to the date of receipt of the 
claimant's application--March 24, 2003-does not qualify for 
payment of assistance benefits.  38 C.F.R. §§ 21.4131(a), 
21.5130(a), 21.7131(a), 21.7631(a) (2003).  The claimant has 
submitted the copy of a claim dated in October 2001, but even 
he has acknowledged that it was not received at VA until May 
2003.  Moreover, he does not assert that this was filed with 
VA in October 2001.  

As noted above, he contends in his May 2003 notice of 
disagreement that he was unaware of his entitlement to 
receive benefits for on-the-job training and should not be 
penalized for not receiving proper information that kept him 
from making a timely application for benefits.  He further 
stated that had he received proper information and 
assistance, he would have been able to file an application 
within the time limits allowed.  Unfortunately, there is no 
statutory or regulatory provision for any exceptions to the 
filing requirements that apply in this case.  The Board 
further notes that the claimant had not previously filed any 
document which could be considered to be an informal claim.  
Despite these arguments for fairness in the adjudication 
process, the Board is bound by the applicable law and 
regulations when determining claims for VA benefits.  
38 U.S.C.A. § 7104(a) (West 2002).  The regulatory criteria 
governing commencement dates of awards of educational 
assistance benefits are clear and specific.  Pursuant to 
these criteria, there is no basis upon which to grant the 
claimant benefits for periods of enrollment prior to March 
24, 2002.  Therefore, the Board finds that entitlement to 
educational benefits for completion of an on-the-job training 
program for the period from January 2, 1999, to February 11, 
2001, is not warranted.  See Taylor v. West, 11 Vet. App. 436 
(1998) (veteran's claim for educational benefits under 
Chapter 30 was properly denied where the commencing date was 
after the enrollment period); Sabonis v. Brown, 6 Vet. App. 
426 (1994) (where the law and not the evidence is dispositive 
of the issue, the claim must be denied because of a lack of 
entitlement under the law).

In adjudicating the claim addressed above, the Board has 
considered the applicability of regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
which was signed into law on November 9, 2000.  38 C.F.R. 
§ 3.159 (2003).  These implementing regulations are 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003.  

In this regard, the Board notes that although VA may not have 
met all notice requirements, the Board is satisfied that no 
further assistance to the claimant is required because this 
case is decided based on the application of the pertinent law 
to the undisputed facts, as detailed above.  Specifically, 
the Board finds that because the material facts are not in 
dispute, there is no reasonable possibility that further 
assistance under the VCAA would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).  Moreover, a remand of the 
issue addressed above for further action under the VCAA will 
serve no useful purpose and would cause unnecessary delay in 
adjudicating the claim.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis, 6 Vet. App. at 430 (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Under these circumstances, further development 
of the claim and further expending of VA's resources are not 
warranted.


ORDER

Entitlement to an award of benefits for completion of an on-
the-job training program for the period from January 2, 1999, 
to February 11, 2001, is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



